EXHIBIT 10.1 LEASE AGREEMENT LANDLORD: UNIVERSITY RESEARCH PARK, INCORPORATED TENANT: ARROWHEAD MADISON INC. PROPERTY: 502 and 504 South Rosa Road Suite Madison, Wisconsin 53719 DATE: [see signature page of Lease] 1/7/16 UNIVERSITY RESEARCH PARK LEASE AGREEMENT This Lease is made by and between University Research Park, Incorporated, a Wisconsin non-stock corporation (hereinafter referred to as “Landlord”), and Arrowhead Madison Inc. a Delaware corporation (hereinafter referred to as “Tenant”), as of the date of execution by Landlord as set forth on the signature page hereof.
